Case 8:19-mc-00699 Document 1-9 Filed 12/06/19 Page 1 of 2




                 Exhibit 4
Case 8:19-mc-00699 Document 1-9 Filed 12/06/19 Page 2 of 2                                                                       ~
                                 201                 2011                                                                JULY
                                   WEEK
                                                                                                                   Thursday 21
                                            29       WEEK    29
                                    201.164          202.163




                                                                                               — м€іЕТ т       4




                                                 1




                                                                                               4--




                                                                                  Гг CQ-v~.• — Си r        Ø




       )UNE              1UI,Y                       Аиси8т              sEPTEMBER
       М      Ь
              І3 20 27   М     4 1І 18 25            М І    В 15 22 2Ч   M    5 І2 19 26
       T      І4 2І 28
              7          T     5 12 19 26            T 2    9 lб 2) Ю    T    61Э2027
       WI     д
              152229     W     6132027               W 3   II 172431     W    7142128
       T 2    9
              16 23 Ю    T     7 І4 21 28            Т 4   II 6 23       T I 8 І52229
       F I II 1724       F 1 8 3 22 29               F 5   12 19 26      F   2 9 ІЬ 22     Ю
       $ 4 II І8 25      $ 2 9 ІЬ 23 Ю               8 б   Il 20 27      $   3 10 I7 24
       5 5 І2 t9 26      $ 3 ІП I7 24 3І             $ 7   І4 21 28      8   4 II Ill 25




                                                                                                                                 j
